EXHIBIT 10.1

COMPENSATORY ARRANGEMENTS OF EXECUTIVE OFFICERS AND DIRECTORS.

Each of our executive officers is employed on an at will basis. As part of our
efforts to reduce costs, we have reduced the annual salaries paid to our named
executive officers. Effective March 1, 2009, the current annual salaries of our
executive officers are as set forth in the chart below:

 

 

Annual Base Salary

 


Executive Officers


Title

Prior to
10/1/08

As of
3/1/09(1)


Variable Compensation

Robert E. Matthiessen

President, CEO and Director

$317,242

$202,242

1.0% of consolidated pre-tax profits plus 1.0% of each product segment's pre-tax
profits.

 

 

 

 

 

Alyn R. Holt

Chairman

$275,600

$175,695

None

 

 

 

 

 

Hugh T. Regan, Jr.

Secretary, Treasurer and CFO

$224,422

$143,069

Discretionary

 

 

 

 

 

Daniel J. Graham

Sr. Vice President and General Manager - Manipulator/Docking Hardware Product
Segment

$205,712

$131,141

2.0% of pre-tax profits of the Manipulator and Docking Hardware product segment.

 

 

 

 

 

James Pelrin

Vice President and General Manager-Temperature Management Product Segment

$205,358

$157,968

2.0% of pre-tax profits of the Temperature Management product segment.

 

 

 

 

 

Dale E. Christman

Vice President and General Manager - Tester Interface Product Segment

$176,000

$112,200

2.0% of pre-tax profits of the Tester Interface product segment.

(1) This column reflects the net effect of a one-week furlough every four weeks
worked for all of the named executive officers except for James Pelrin who has a
one-week furlough for every month worked.

Each of the foregoing officers receive our standard benefits package. Messrs.
Matthiessen, Regan, Graham, Pelrin and Christman are parties to Change of
Control Agreements with us that provide for the payment of certain benefits upon
the executive's termination of employment. These agreements are included as
Exhibits to our 2007 Annual Report on Form 10-K.

Fees paid to Directors who are not also our officers (each a "non-employee
director") have also been reduced. Effective March 1, 2009, each non-employee
director will receive an annual retainer of $15,938. Members of the Executive
Committee are paid an additional annual retainer of $9,563. The chairmen of the
committees of the Board are paid an additional annual fee as follows: the
Chairman of the Audit Committee is paid an additional annual fee of $9,563; the
Chairman of the Compensation Committee is paid an additional annual fee of
$6,375; the Chairman of the Intellectual Property Committee is paid an
additional annual fee of $25,500; and the Chairman of the Nominating and
Corporate Governance Committee is paid an additional annual fee of $6,375. Prior
to October 1, 2008, non-employee directors had received annual retainers of
$25,000 and members of the Executive Committee had been paid an additional
$15,000. The chairmen of the Audit Committee, Compensation Committee,
Intellectual Property and Nominating and Corporate Governance Committees had
previously been paid $15,000, $10,000, $75,000, and $10,000, respectively.